Exhibit 10.3
DIAMOND MANAGEMENT & TECHNOLOGY CONSULTANTS, INC.
AMENDED AND RESTATED
PARTNERS’ OPERATING AGREEMENT
     THIS PARTNERS’ OPERATING AGREEMENT (this “Agreement”) is adopted as of the
1st day of April, 2009 among DIAMOND MANAGEMENT & TECHNOLOGY CONSULTANTS, INC.,
a Delaware corporation (the “Company”), and those individuals designated by the
Company or any “Affiliate” as “Partners” (referred to herein collectively as the
“Partners” and individually as a “Partner”). For purposes of this Agreement, the
term “Affiliate” shall mean any affiliate, subsidiary, or parent of, or any
other entity controlling, controlled by, or under common control of, the
Company.
WITNESSETH:
     WHEREAS, this Agreement was originally entered into as of March 22, 1994,
as amended from time to time and the parties wish to amend and restate the
Agreement as provided herein.
     NOW, THEREFORE, for and in consideration of the foregoing premises and the
mutual covenants and agreements contained herein, and other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I
SUCCESSION
     1.1. Selection of Successor.
     Upon any CEO of the Company ceasing to hold the office of CEO, his or her
successor shall be selected by the Board of Directors of the Company (“Board”),
upon recommendation from the Nominating & Governance Committee of the Board. The
Nominating & Governance Committee may seek input from the CEO Nominating
Commission (as constituted pursuant to Section 1.2 below) in identifying
potential CEO candidates.
1.2 Establishment of CEO Nominating Commission.
     In the event the Nominating & Governance Committee elects to seek input
from the Partners, such Partners, shall, as expeditiously as possible after
receiving notice thereof from such Committee, elect a five partner commission
known as the CEO Nominating Commission by means of the following procedures:
     (a) The Executive Committee (as constituted pursuant to Section 2.1 hereof)
shall slate ten Partners as candidates for election to the CEO Nominating
Commission. The current CEO shall not be slated as a candidate for the
Commission. The five Partners receiving the highest number of votes shall be
deemed elected to the Commission. Once elected, the members of the Commission
shall designate a member to act as its Chairman.





--------------------------------------------------------------------------------



 



     (b) The CEO Nominating Commission shall gather input from the remaining
Partners as to potential candidates for a successor CEO and shall act as a
liaison between the Nominating & Governance Committee and the Partners. The
Commission shall consult with the Nominating & Governance Committee upon request
and provide input on the relative strengths and weaknesses of the proposed CEO
candidates.
     (c) Upon consideration of input from the CEO Nominating Commission, if any
is requested, and such other factors as it shall deem appropriate, the
Nominating & Governance Committee shall recommend a candidate as successor CEO
to the entire Board, who, upon receiving the affirmative vote of a majority of
the Board, shall become the successor CEO.
1.3. Removal of CEO.
     Notwithstanding the foregoing, the then current CEO shall be subject to
removal by the Board of Directors from said position at any time. In addition,
the Board of Directors shall consider the removal of, but shall not be obligated
to remove, the then current CEO upon the recommendation of each of the
following: (i) the Executive Committee (as constituted pursuant to Section 2.1
hereof), by a unanimous vote of its members other than the CEO, (ii) the Partner
Nominating Committee, by a two-thirds (2/3) vote of its members, and
(iii) eighty percent (80%) of the Partners.
ARTICLE II
COMMITTEE STRUCTURE; ELECTION AND REMOVAL OF PARTNERS
2.1. Executive Committee
     There shall be an executive committee, consisting of the CEO and such
Partners as the CEO shall appoint from time to time (each of whom shall be
appointed for an indefinite term and who may be removed from such position at
any time by the CEO). This executive committee is a committee of the Partners
and may take any action within its authority for the Company and any of its
Affiliates.
2.2 Leadership Committee
     There shall be a management committee (“Leadership Committee”), consisting
of Partners (including the CEO) appointed by the CEO (each of whom shall be
appointed for an indefinite term and who may be removed from such position at
any time by the CEO). The Leadership Committee is a committee of the Partners
constituted for day to day operational matters of the Company and may take any
action within its authority for the Company and any of the Affiliates as it
relates to such matters.
     The CEO may also establish ad-hoc committees or working groups of senior
management employees to further advise the CEO, Executive Committee and
Leadership Committee regarding Company affairs. The composition and duties of
any such groups shall be at the discretion of the CEO.

2



--------------------------------------------------------------------------------



 



2.3 Partner Compensation Committee
     There shall be a Partner Compensation Committee, consisting of three
Partners, unless the CEO shall determine that a greater number is appropriate.
The members of the committee shall be elected by the Partners to serve staggered
terms of approximately three years each, with one member elected each year. The
Executive Committee shall slate three nominees each year, and the Partner
receiving the highest number of votes shall be deemed elected to the committee.
No member may serve consecutive terms. Neither the CEO nor any Executive
Committee or Leadership Committee member is eligible to serve on the Committee.
In the case of tie votes or a vacancy, the CEO shall break the tie or specify
the replacement for such Partner. No Partner may serve simultaneously on both
the Partner Compensation Committee and the Partner Nominating Committee.
2.4 Partner Nominating Committee
     There shall be a Partner Nominating Committee, consisting of three
Partners. The members of the committee will serve staggered terms of three years
each, with one member elected by the Partners each year. The Executive Committee
shall annually slate three candidates for the Partner Nominating Committee from
which the Partners shall elect one candidate to replace the member whose term
has expired. In the event of a vacancy or tie vote on the Partner Nominating
Committee, the CEO shall break the tie or specify the replacement for such
Partner.
2.5 Duties of the Executive Committee
     The duties of the Executive Committee generally include, but are not
limited to, the following: managing the strategic direction and operations of
the Company and its Affiliates, including, but not limited to, recommending to
the Board of Directors the Company’s annual operating plan; reviewing and
approving of all budgets and forecasts; slating candidates for committees as
provided herein; approving the election and removal (not for Cause) of any
Partner; and such other tasks as the CEO may assign from time to time.
2.6 Duties of the Leadership Committee
     The duties of the Leadership Committee include, but are not limited to:
ensuring the effective and efficient operation and administration of the Company
when it is appropriate to task such matters to a committee.
2.7 Duties of the Partner Nominating Committee
     The Partner Nominating Committee’s responsibilities are to screen
thoroughly all internal Partner candidates and to present those internal
candidates it deems appropriate to the Partners for a vote of admittance in
accordance with Section 2.9 (a) below. The Partner Nominating Committee shall
work within the guidelines developed with the Executive Committee and CEO
regarding the need for and limitations on the number of new Partners.

3



--------------------------------------------------------------------------------



 



2.8 Duties of the Partner Compensation Committee
     The functions of the Partner Compensation Committee, and related functions
of the other committees, are set forth in Article III.
2.9 Partner Elections
     (a) An internal Partner candidate shall be admitted when he or she has the
endorsement of the Partner Nominating Committee and the affirmative vote of
(i) all the members of the Executive Committee and (ii) eighty percent (80%) of
the Partners.
     (b) An external Partner candidate shall be admitted when he or she has the
endorsement of the CEO and the affirmative vote of all the members of the
Executive Committee.
     (c) Once admitted in accordance with the foregoing procedures, all new
internal and external Partners shall be submitted for election by the Board of
Directors as a Vice-President and an officer of the Company or an Affiliate
employing such Partner, as the case may be.
2.10 Removal of Partners
     Any Partner may be removed from his or her position as a Partner and have
his or her employment relationship with the Company and/or an Affiliate
terminated, at any time and without any reason or cause or the need to assert or
demonstrate any reason or cause, if such removal shall be approved by the CEO
and the affirmative vote of eighty percent (80%) of the Executive Committee. In
addition, the CEO may remove any Partner for Cause at any time in his or her
reasonable discretion.
ARTICLE III
ANNUAL COMPENSATION PLAN
3.1. Aggregate Compensation
     The Board of Directors shall be the final arbiters of any compensation
determined in accordance with the procedures outlined herein and in Exhibit A,
Partners’ Compensation Program and shall have the discretion to alter the
procedures as it deems appropriate. During the last quarter of each fiscal year,
the CEO, with the advice of the Partner Compensation Committee, in conjunction
with recommending an annual operating plan to the Board of Directors, shall
commence deliberations and determine recommendations concerning the aggregate
amount of cash bonuses (if any) and the aggregate value of equity (if any) to be
granted to all employees, based on their performance during said fiscal year,
and the aggregate amount of base compensation to be payable to such employees
for the coming fiscal year. These recommendations shall then be submitted to the
Board of Directors for review and approval as part of the Company’s fiscal year
plan.

4



--------------------------------------------------------------------------------



 



3.2 Affiliates
     During the last quarter of each fiscal year, the CEO shall prepare
recommendations concerning the individual compensation (base salary, cash bonus
and equity, if any) of the Affiliates (those senior officers for which Board
level action takes place with respect to their individual compensation packages)
based on their individual and the Company’s performance during said fiscal year,
for review and approval by the Board of Directors (or its Compensation
Committee) of the Company as described in Section 3.3 below.
3.3. Board of Directors’ Approval
     The Board of Directors of the Company (or its Compensation Committee),
after receiving the recommendations referred to in Sections 3.1 (aggregate
compensation) and 3.2 (individual Affiliate compensation), shall make final
decisions regarding these amounts.
3.4 Allocations to Remaining Partners
     After the Board of Directors has approved the aggregate compensation pool
and the Affiliates’ compensation referred to in Sections 3.1 and 3.2, the
Executive Committee, with the advice of the Partner Compensation Committee,
shall recommend specific allocations to the Partners for cash bonuses, equity
and base compensation, and shall submit such recommendations to the CEO for his
approval. After approval by the CEO, such recommendations will be submitted to
the Partners as provided in Section 3.5
3.5 Approval by Partners
     After the allocations referred to in Section 3.4 have been approved for
submission to the Partners, such recommendations shall be submitted to the
Partners for a vote. To be approved, the recommendations must receive the
affirmative vote of seventy percent (70%) of the Partners. If such vote is not
obtained, then the matter shall be referred back to the CEO to proceed under
Section 3.1 of this Agreement and the entire process of this Article III shall
be repeated and/or concluded as directed by the Board.
ARTICLE IV
PARTNERS’ COMPENSATION PROGRAM
4.1. Adoption of Program
     The Partners’ hereby adopt the Partner compensation program (the
“Program”), substantially in the form attached as Exhibit A hereto, and shall
hold all shares of common stock of the Company subject to the terms of the
Program, which includes the “Partner Equity Sales Program”. No individual can
become a Partner unless they agree to be bound by the terms of this Agreement,
including the Program, as if they were an original party hereto.

5



--------------------------------------------------------------------------------



 



ARTICLE V
MISCELLANEOUS
5.1. Entire Agreement; Reservation of Rights
     This Agreement and Exhibits hereto constitute the entire agreement between
the Company and the Partners with respect to the subject matter hereof and
supersedes any and all other prior or contemporary oral or written
representations or agreements. This Agreement shall in all respects be subject
to the Company’s obligations under its Certificate of Incorporation, By-laws and
applicable laws. In addition, this Agreement shall not, and is not intended to,
infringe on any of the rights and duties of the Company’s Board of Directors,
each member of which has fiduciary duties to the Company and its shareholders
irrespective of the terms of this Agreement.
5.2. Termination
     This Agreement shall terminate upon the dissolution of the Company or at
such earlier time as only one Partner owns Common Stock.
5.3. Amendment
     This Agreement may be amended in any manner by a written instrument duly
executed by the Company and at least two-thirds (2/3) of the Partners. Any such
amendment shall be binding on all Partners.
5.4. Successors and Assigns
     All of the terms, provisions and conditions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, administrators, executors, successors and assigns.
5.5. Severability
     If any portion or provision of this Agreement shall be held to be invalid
or unenforceable for any reason, the remaining provisions hereof shall
nevertheless be deemed valid, enforceable and carried into effect, unless the
effect thereof would clearly violate the manifest present intention of the
parties hereto.
5.6. Governing Law and Venue
     THIS AGREEMENT SHALL BE SUBJECT TO AND GOVERNED BY THE LAWS OF THE STATE OF
ILLINOIS (AND TO THE EXTENT NECESSARY TO GIVE EFFECT TO ANY CORPORATE GOVERNANCE
PROVISIONS, THE STATE OF DELAWARE) IRRESPECTIVE OF THE FACT THAT ANY OF THE
PARTIES HERETO MAY BE OR BECOME A RESIDENT OF A DIFFERENT STATE. THE PARTIES
AGREE TO VENUE IN THE STATE AND FEDERAL COURTS IN CHICAGO, IL AND WAIVE ANY
RIGHT TO BRING LEGAL ACTION IN ANY OTHER COURT. IN ADDITION, ALL PARTIES HEREBY
WAIVE ANY RIGHT TO TRIAL BY JURY.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Partners’ Operating
Agreement to be executed as of the date first written above.
DIAMOND MANAGEMENT & TECHNOLOGY CONSULTANTS, INC

              By:   /s/ Adam J. Gutstein         Title: President & CEO         
     

PARTNERS: [Signatures on File]

7



--------------------------------------------------------------------------------



 



EXHIBIT A
Diamond Management & Technology Consultants, Inc.
Partner Compensation Program
(as amended April 1, 2009)

1.   Purpose. The purpose of the Company’s Partner Compensation Program (the
“Program”) is to attract, retain and motivate the Company’s Partners (as defined
below), provide incentives directly linked to the achievement of the Company’s
financial and strategic goals, maintain equity ownership in the Company by the
Partners, and ensure the orderly and disciplined sale of the Company’s shares by
the Partners.   2.   Eligibility. Participation in the Program is limited to all
individuals who at the time of such participation have been admitted as Partners
(the “Partners”) pursuant to the procedures set forth in the Partners’ Operating
Agreement. Defined terms have the meanings assigned in the Partners’ Operating
Agreement.

3.   Annual Compensation.

  3.1   Base Salary. Each Partner will receive a base salary that is
commensurate with his or her experience and contribution to the Company. In
general, the base salary levels established for the Partners will fall within
the levels set forth on a salary grid, as amended from time to time.     3.2  
Cash Bonus. The CEO, Executive Committee and Partner Compensation Committee,
subject to approval by the Board of Directors (or its Compensation Committee),
will recommend the amount of any annual aggregate and individual cash bonus
available to be paid to the Partners. Such cash bonus will be based on a
combination of the Company’s and the individual Partner’s performance (“Bonus”).
    3.3   Target Cash Bonus. The target cash bonuses as a percentage of base
salary and the relative percentages of Company and individual performance upon
which such bonuses will be based shall be established by the CEO, Executive
Committee and Partner Compensation Committee, subject to approval by the Board
of Directors (or its Compensation Committee) from time to time.     3.4   Cash
Bonus Pool. The CEO and the Executive Committee shall work with the CFO to
establish an appropriate Cash Bonus Pool consistent with the above provisions
based on the Company’s financial performance in any given quarter and for the
fiscal year.     3.5   Cash Bonus Payments. Any Cash Bonuses paid to the
Partners will be based on the actual funds available and appropriately approved,
regardless of whether such amount is less than the Target Cash Bonus. A Partner
who commences employment with the Company or becomes a Partner after the start
of the Company’s fiscal year will receive a prorated Cash Bonus, if any is paid,
based on the number of days such Partner is actually employed by Diamond as a
Partner during such fiscal year. An individual must be an employee and Partner
of the Company on the last day of the fiscal year to which a Bonus relates in
order to qualify for and receive a Cash Bonus.

8



--------------------------------------------------------------------------------



 



      Payment, if any, will be made no later than 2 1/2 months after the last
day of the calendar year in which the fiscal year ends.     3.6   Equity Award.
Each Partner may also be eligible to receive an equity award as part of the
total compensation package (“Equity Award”). The actual amount of base salary,
Cash Bonus and Equity Award to be granted to each Partner annually will be
determined in accordance with the procedures set forth in Article III of the
Partners’ Operating Agreement.     3.7   Other Compensation Programs. The
Partners shall be eligible for other compensation programs as the Board of
Directors (or its Compensation Committee) may approve from time to time upon the
recommendation of the CEO and Executive Committee.

4.   Equity. Equity Awards or grants made by the Company from time to time will
be made in accordance with the then current “Equity Compensation Award Policy
and Grant Procedures” document and may include Restricted Stock, Restricted
Stock Units, SARS, Stock Options or such other equity awards as may be issued
under the Company’s then current employee stock plans and policies
(collectively, “Shares” or “Equity”).

5. Equity Issuance and Ownership.

  5.1   Partner Promotion Equity. Upon promotion to Partner, such Partner will
be granted Equity as determined by the CEO and consistent with the Equity
Compensation Award Policy and Grant Procedures document in effect from time to
time.     5.2   Vesting.

     5.2.1 Unless otherwise specified in the notice of grant for an award, for
vesting purposes, Equity will have a Vesting Date as follows:

      Grant Date   Vesting Date April 1 – June 30   Nov. 15 / May 15 July 1 –
September 30   Feb. 15 / August 15 October 1 – December 31   May 15 / Nov. 15
January 1 – March 31   August 15 / Feb. 15

     5.2.2 Except as may be authorized by the Equity Compensation Award Policy
and Grant Procedures document and approved by the CEO, each Partner grant of
Equity or Shares will vest semi-annually over five years in accordance with, and
have such other terms in, the equity agreement governing each grant.
     5.2.3 Any unvested Equity or Shares will fully vest immediately upon a
Partner’s Retirement, death or disability (as defined in the Company’s then
current employee stock plans or equity award agreements). “Retirement” shall
mean voluntarily ceasing to work for the Company at or after: (i) age 62, or
(ii) age 50 where such Partner shall have been a Partner for at least five
consecutive years. Notwithstanding the foregoing, accelerated vesting pursuant
to this section in the case of Retirement shall only apply to the unvested
Equity or Shares granted during the 36 months prior to the Retirement date
multiplied by a fraction, the numerator of which is the number of months elapsed
between the date of grant and the Retirement Date, and

9



--------------------------------------------------------------------------------



 



the denominator is 36. Shares or Equity consisting of Restricted Stock Units
payable as a result of a Partner’s Retirement to a Partner who is a Specified
Employee as defined in the Policy for Determining Specified Employees will be
settled in shares no earlier than six months from the date of such Partner’s
Separation from Service, as defined in Section 409A of the Internal Revenue Code
of 1986, as amended, and the regulations issued thereunder (“Section 409A”).
     5.2.4 In the event of a Change of Control, the CEO and the Executive
Committee may, subject to approval by the Board of Directors (or its
Compensation Committee), accelerate the vesting of Equity. A “Change of Control”
shall mean the date that one person, or more than one person acting as a group,
acquires: 1) 51% or more of the equity interests of the Company , or 2)
substantially all of the Company’s assets, in a transaction or series of related
transactions during the immediately preceding 12-month period. If there is no
acceleration of vesting of Equity pursuant to the first sentence of this
section, in the event a Partner is terminated within eighteen (18) months
following a Change of Control, other than a termination for Cause (as defined in
Section 7) or one that is voluntary and not for good reason as defined in
Section 409A, such Partner’s unvested Shares shall be immediately and
automatically vested. Shares or Equity consisting of Restricted Stock Units will
be settled in shares upon vest unless such Partner is eligible for Retirement as
defined in section 5.2.3, in which case they will be settled in shares no
earlier than six months from the date of such Partner’s Separation from Service.

  5.3   Minimum Ownership of Equity. Unless given an exception by the Board of
Directors (or its Compensation Committee) each Partner shall own a minimum
number of shares in the Company (or their equivalent from Equity awards,
including unvested awards) having an approximate aggregate value equal to at
least 10% of his or her then current base salary multiplied by the number of
years such person has been a Partner.

6.   Partner Equity Sales Program.

6.1 Objective. The objective of the Partner Equity Sales Program (the “Sales
Program”) is to provide an orderly and disciplined market for the sale of
Partner Shares. The Sales Program allows Partners to sell their Shares quarterly
in conjunction with the Company’s policy of permitting trades only during
specified periods occurring after the public release of quarterly earnings.
6.2 Affiliates and Non-Affiliates. In order to facilitate compliance with
Rule 144 of the Securities Act of 1933, as amended (the “Act”) for purposes of
the Sales Program, the Partners are classified as either affiliates or
non-affiliates within the meaning of Rule 144 of the Act. The Board of Directors
will designate from time to time those Partners who will be classified as
affiliates for these purposes. All other Partners and former Partners shall be
deemed non-affiliates for purposes of Rule 144 of the Act and the Sales Program.
6.3 Sales Limitations for Affiliates. All shares of Common stock, including
Pre-Partner Shares (as defined in Section 6.10), owned by Partners who are
classified as affiliates are subject to the Sales Program. The aggregate amount
of such shares that can be sold as part of the Sales Program shall not exceed
(i) any internal limits set by the Company or (ii) the time and volume
limitations imposed by Rule 144(e)(1) of the Act.

10



--------------------------------------------------------------------------------



 



6.4 Sales Limitations for Non-Affiliates. For non-affiliate partners, only
shares of Common Stock, not including any Pre-Partner Shares or open market
purchase shares (which include Employee Stock Purchase Plan shares), are subject
to the Sales Program. Any such shares sold through the Sales Program must either
be registered with the Securities and Exchange Commission or held for at least
two years in order to qualify for sales pursuant to Rule 144(k) of the Act. The
aggregate amount of Shares that can be sold as part of the Sales Program shall
not exceed any internal limits set by the Company.
6.5 Sales Procedure. Prior to the commencement of the Company’s quarterly
trading window, any Partner interested in selling Shares through the Sales
Program shall indicate his or her interest in writing, via e-mail, to the Chief
Financial Officer, or such other employee of the Company as may be designated
from time to time, stating the amount of Shares and the minimum sales price for
which that Partner would be interested in selling such Shares or at the market
price. After public announcement of the Company’s earnings press release, such
Partner will be required to confirm, reduce, increase or decline his or her
participation in the Sales Program and indicate the number of Shares, if any,
such Partner is interested in selling. In the event the aggregate participation
level indicated by the Partners is in excess of the internal limits established
by the Company for either the affiliates and non-affiliates as a single group or
as two separate groups (in each case, a “Group”), such Partners will participate
pro rata based on the percentage derived by dividing the number of Shares such
Partner desires to sell by the aggregate number of Shares all participating
Partners in a Group desire to sell. In the event the aggregate participation
level indicated by Partners who are affiliates is in excess of the time and
volume limitations set forth in Rule144 (e)(1) of the Act, such Partners will
participate pro rata among the affiliate Group.
6.6 Manner of Sale. All Shares sold through the Sales Program will be sold over
a period of up to six-weeks in “brokers’ transactions” in compliance with Rule
144(f) of the Act through a broker or brokers designated by the Company. The
sales price attributed to each Share sold will be the average price received for
all Shares sold during such period, or for Affiliate sales transacted in a block
by the broker, the sales price reported to the Company for such transaction.
6.7 Transfer Restrictions; Gifts. No Partner shall transfer, assign, pledge or
hypothecate any of his or her Shares in any way, except that a Partner may
transfer any vested Shares (other than stock options and/or SARS) by way of
gift, will or trust to a spouse, lineal descendant or ancestor (an “Estate
Transfer”); provided, that any Estate Transfer shall, unless otherwise
determined by the CEO, be made in accordance with and subject to the limitations
of the Sales Program with the Estate Transferee agreeing to be bound by the
terms of the Sales Program.
6.8 Death or Disability of a Partner. Upon the death or permanent disability of
a Partner, such Partner’s Shares will cease to be subject to the terms of the
Sales Program.
6.9 Termination. Upon termination of a Partner’s employment for any reason,
vested Shares will continue to be subject to the terms of the Sales Program and
any unvested Equity will expire immediately subject to any exceptions provided
in the Equity Award Policy and Procedures. A Partner that was required to
purchase Equity upon his or her promotion to partner will be reimbursed for all
such unvested Equity at the lower of: (i) the purchase price paid for such
Equity, together with interest or (ii) the average of the closing price of one
share

11



--------------------------------------------------------------------------------



 



of Common Stock on the NASDAQ Global Market System for the ten trading days
immediately preceding such Partner’s last day of employment.
6.10 Pre-Partner and Open Market Purchase Shares. Any shares owned by a Partner
which were acquired prior to such individual becoming a Partner or through the
exercise of stock options or SARS received prior to such individual becoming a
Partner (“Pre-Partner Shares”) and any shares purchased by a Partner in an open
market transaction (including for these purposes shares purchased under the
Company’s Employee Stock Purchase Plan), are not, unless otherwise specified,
subject to the terms of the Sales Program.
6.11 Exemption for De Minimus Amounts held by Former Partners. Any Partner who
has ceased to be a Partner of the Company or an Affiliate for at least three
years (“Former Partner”), will no longer be subject to the Sales Program if he
or she satisfies the following de minimus holding thresholds:

      Number of years not a Partner   Number of Shares Held 3 years   <50,000
4 years   <75,000 5 years   <100,000

     In addition, any Former Partner holding less than 10,000 shares shall no
longer be subject to the Sales Program.
6.12 Rule 10b5-1 Plans. Any Partner may enter into a sales plan with his or her
broker that complies with the requirements of Rule 10b5-1(c)(1)(i)(B) under the
Securities Exchange Act of 1934, provided that such plan is reviewed by the
Company and establishes sales volumes in any given quarterly period that are in
accordance with and subject to the limitations required by the Sales Program.

7.   Involuntary Termination. Upon involuntary termination of a Partner’s
employment (as hereinafter defined), notwithstanding the terms set forth in
Section 6.9 above, the portion, if any, of such Partner’s unvested Shares that
will be accelerated as of the date of notice of termination shall be set forth
in the Equity Compensation Award Policy and Grant Procedures document. For
purposes of the Program, “involuntary termination” means termination for reasons
other than resignation or Cause. A Partner will be deemed to have been
terminated for Cause if terminated for: (i) gross insubordination or a policy
violation that is not cured within 15 days after such Partner having received
notice from the Chief Executive Officer (if curable), (ii) criminal acts
relating to the Company or its client affairs, (iii) intentional or grossly
negligent acts or omissions which are materially injurious to the Company,
including disclosing confidential information to an unauthorized third party, or
(iv) situation constituting Cause under the Partner’s employment agreement or
Company policy. Restricted Stock Units will be settled in shares upon
acceleration of vesting unless such Partner is eligible for Retirement as
defined in section 5.2.3, in which case they will be settled in shares no
earlier than six months from the date of such Partner’s Separation from Service.
  8.   Administration. The Program shall be administered and interpreted by the
Executive Committee or its designees who are Company employees to oversee the
day to day administration of the Program or portions thereof.

12



--------------------------------------------------------------------------------



 



9.   No Employment Rights. Nothing contained herein shall constitute a contract
of employment or of continuing service or in any manner obligate the Company to
continue the services of any Partner, obligate any Partner to continue in the
service of the Company, or serve as a limitation of the right of the Company to
discharge any of its Partners pursuant to the procedures set forth in the
Partners’ Operating Agreement and/or applicable law. Nothing herein shall be
construed as fixing or regulating the compensation payable to the Partners.  
10.   THIS PROGRAM SHALL BE SUBJECT TO AND GOVERNED BY THE LAWS OF THE STATE OF
ILLINOIS (AND TO THE EXTENT NECESSARY TO GIVE EFFECT TO ANY CORPORATE GOVERNANCE
OR EQUITY ISSUANCE/TRANSACTION PROVISIONS, THE STATE OF DELAWARE) IRRESPECTIVE
OF THE FACT THAT ANY OF THE PARTIES HERETO MAY BE OR BECOME A RESIDENT OF A
DIFFERENT STATE. THE PARTIES AGREE TO VENUE IN THE STATE AND FEDERAL COURTS IN
CHICAGO, IL AND WAIVE ANY RIGHT TO BRING LEGAL ACTION IN ANY OTHER COURT. IN
ADDITION, ALL PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY.   11.  
Amendment. This Program may be amended in any manner by recommendation of the
CEO, with the majority approval of the Executive Committee and the Partner
Compensation Committee, to the Board of Directors and by action of the Board.
All of the Partners agree to be bound by the terms of any amendments approved
according to the foregoing procedures.

13